DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022, has been entered.

Acknowledgments
In the reply, filed on February 1, 2022, Applicant amended claims 1, 5-8, and 14.
Applicant cancelled claim 4.
In the reply, filed on March 21, 2022, Applicant amended claims 1 and 12-15.
Currently, claims 1-3, 5-16, 21, and 23 are under examination.

Specification
The abstract of the disclosure is objected to because:
In lines 1-2, “a blood pump including” should be changed to “a blood pump, the peel-away sheath assembly including”
In line 7, “The first layer material and the third layer material” should be changed to “A first layer material and a third layer material”
In line 10, “inner, outer notches” should be changed to “inner or outer notches”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5-7, 9, 10, 12, 13, and 15 are objected to because of the following informalities:  
	In regards to claim 1, lines 11-12, “at least one of a rigidity of the inner layer and a rigidity of the outer layer” should be changed to “at least one of a rigidity of the inner layer or a rigidity of the outer layer”.
	In regards to claim 5, lines 1-2, “the discontinuities on a surface of the hypotube are parallel to one another” should be changed to “the at least two circumferential discontinuities are formed in a surface of the hypotube, are parallel to one another”.
	In regards to claim 6, lines 1-3, “the discontinuities on a surface of the hypotube have a length in a circumferential direction, wherein the length of the discontinuity is substantially identical for all discontinuities” should be changed to “the at least two circumferential discontinuities are formed in a surface of the hypotube and have a length in a circumferential direction, wherein the length of the at least two circumferential discontinuities is substantially identical for all of the at least two circumferential discontinuities”.
	In regards to claim 7, lines 1-8, “the discontinuities comprising: a set of first discontinuities, each discontinuity of the set of first discontinuities having a center, wherein centers of each discontinuity in the set of first discontinuities form a first discontinuity axis along a length of the hypotube, and a set of second discontinuities, each discontinuity of the set of second discontinuities having a center, wherein centers of each discontinuity in the set of second discontinuities form a second discontinuity axis along the length of the hypotube” should be changed to “the at least two circumferential discontinuities comprising: a set of first discontinuities, each discontinuity of the set of first discontinuities having a center, wherein the centers of the discontinuities in the set of first discontinuities form a first discontinuity axis along a length of the hypotube, and a set of second discontinuities, each discontinuity of the set of second discontinuities having a center, wherein the centers of the discontinuities in the set of second discontinuities form a second discontinuity axis along the length of the hypotube”.
	In regards to claim 9, line 2, “the peel-away lines” should be changed to “the first and second peel-away lines”.
	In regards to claim 10, line 2, “the peel-away lines” should be changed to “the first and second peel-away lines”.
	In regards to claim 12, lines 4-5, “the reduced thickness portion of the at least one circumferential discontinuity” should be changed to “the reduced thickness portion of the peel-away sheath hub”.
	In regards to claim 13, line 2, “a first and second circumferential discontinuity” should be changed to “first and second circumferential discontinuities”.
	In regards to claim 15, line 3, “the first and second peel-away lines along the surface” should be changed to “the first and second peel-away lines on the surface”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-16, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 3, lines 1-2 recite: “wherein the reinforcing layer comprises at least two circumferential discontinuities”. Claim 3 depends upon claim 2, which depends upon claim 1. Claim 1, lines 12-14 recite: wherein at least one of the outer layer, the inner layer or “the reinforcing layer” of the sheath body “comprises a circumferential discontinuity”. In the event that the reinforcing layer comprises “a circumferential discontinuity” based on claim 1, it is unclear whether “at least two circumferential discontinuities” of claim 3 are the same or different from “a circumferential discontinuity” of claim 1. Claims 5-16, 21, and 23 are rejected by virtue of being dependent upon claim 3.
	In regards to claim 8, lines 3-5 recite: “a first discontinuity axis” is at a same circumferential location as the first peel-away line and “a second discontinuity axis” is at a same circumferential location as the second peel-away line. It is unclear which elements the first and second discontinuity axes correspond to. Claims 9-16, 21, and 23 are rejected by virtue of being dependent upon claim 8.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeck et al (US 2010/0082000).
	In regards to claim 1, Honeck et al teaches a peel-away sheath assembly (Figures 1-7, catheter system 10) for insertion of a blood pump, the peel-away sheath assembly comprising: 
a peel-away sheath hub (hub 14) comprising at least one circumferential discontinuity (labeled in Figure 2 below) 
a peel-away sheath body (tubular member 22 and reinforcement member 30) comprising: 
a proximal end (proximal end 27) connected to the peel-away sheath hub
a distal end (distal end 29)
an outer layer (outer sheath 32) defining an outer radius of the peel-away sheath body
an inner layer (inner sheath 34) defining a first lumen (lumen 24) of the peel-away sheath body with an inner radius 
a reinforcing layer (reinforcement member 30) located between the inner radius and the outer radius
wherein the reinforcing layer has a rigidity that is greater than at least one of a rigidity of the inner layer and a rigidity of the outer layer (paragraph [0034] states “the reinforcement member 30 reinforces the tubular member 22 such that the tubular member 22 resists kinking and such that torque forces transfer effectively through to the tubular member 22 while positioning the catheter system 10 relative to the body” and paragraph [0033] states “an outer sheath 32 and an inner sheath 34 of the tubular member 22”, thus by definition, reinforcement member 30 must be more rigid than outer sheath 32 or inner sheath 34 in order to resist kinking of the outer sheath 32 and inner sheath 34 of the tubular member 22 and such that torque forces transfer effectively through to the outer sheath 32 and inner sheath 34 of the tubular member 22 while positioning the catheter system 10 relative to the body) and wherein at least one of the outer layer, the inner layer or the reinforcing layer of the sheath body comprises a circumferential discontinuity (plurality of slits 59 and partition 40) and wherein the at least one circumferential discontinuity of the hub is aligned with the circumferential discontinuity of the sheath body (Figure 2)
wherein the at least one circumferential discontinuity extends a length of the peel-away sheath hub (Figure 2) 
wherein the at least one circumferential discontinuity provides a reduced thickness portion (first piece 42) of the peel-away sheath hub (Figure 5)(peeling of the at least one circumferential discontinuity (labeled in Figure 2 below) provides a first piece 42 that is of reduced thickness compared to the thickness of the entirety of the hub 14 having both first and second pieces 42, 44)

    PNG
    media_image1.png
    587
    798
    media_image1.png
    Greyscale

	In regards to claim 2, Honeck et al teaches wherein the reinforcing layer is a hypotube (Figure 7).  
	In regards to claim 3, Honeck et al teaches wherein the reinforcing layer comprises at least two circumferential discontinuities (Figure 7, plurality of partitions 40 and spaces between ribs 72).
	In regards to claim 5, Honeck et al teaches wherein the discontinuities on a surface of the hypotube are parallel to one another and are uniformly spaced along a length of the hypotube (Figure 7).  
	In regards to claim 6, Honeck et al teaches wherein the discontinuities on a surface of the hypotube have a length in a circumferential direction, wherein the length of the discontinuity is substantially identical for all discontinuities (Figure 7).
	In regards to claim 7, Honeck et al teaches the discontinuities comprising: 
a set of first discontinuities (Figure 7, top one of partitions 40 and top ones of spaces between ribs 72), each discontinuity of the set of first discontinuities having a center, wherein centers of each discontinuity in the set of first discontinuities form a first discontinuity axis along a length of the hypotube (Figure 7)
a set of second discontinuities (Figure 7, bottom one of partitions 40 and bottom ones of spaces between ribs 72), each discontinuity of the set of second discontinuities having a center, wherein centers of each discontinuity in the set of second discontinuities form a second discontinuity axis along the length of the hypotube (Figure 7)
wherein the second discontinuity axis is offset by an angle from the first discontinuity axis (Figure 7)
	In regards to claim 8, Honeck et al teaches first and second peel-away lines (plurality of slits 59) on a surface of the peel-away sheath body, wherein at any longitudinal location along the peel-away sheath body, a first discontinuity axis (of top one of partitions 40) is at a same circumferential location as the first peel-away line and a second discontinuity axis (of bottom one of partitions 40) is at a same circumferential location as the second peel-away line (Figures 5-6).  
	In regards to claim 9, Honeck et al teaches wherein at least one of the peel-away lines is located on an inner surface (on inner surface of inner sheath 34) of the peel-away sheath body (Figures 5-6).  
	In regards to claim 10, Honeck et al teaches wherein at least one of the peel-away lines is located on an outer surface (on outer surface of outer sheath 32) of the peel-away sheath body (Figures 2 and 5-6).
	  In regards to claim 11, Honeck et al teaches wherein the first and second peel-away lines are diametrically opposed from one another (paragraph [0049]: plurality of slits 59 that extend longitudinally and that are disposed on opposite sides of the axis X).  
	In regards to claim 21, Honeck et al teaches wherein the reinforcing layer is present only in a middle portion of the peel-away sheath body (paragraph [0048]: In some embodiments, the tubular member 22 has a longitudinal length that is greater than the longitudinal length of the reinforcement member 30. For instance, in some embodiments, the distal end 29 of the tubular member 22 extends longitudinally away from a corresponding end of the reinforcement member 30. In some embodiments, the distal end 29 is made longer than that of the reinforcement member 30 by dipping the tubular member 22 and reinforcement member 30 into a bath of polymeric material that adheres to the distal end 29… Furthermore, in some embodiments, the proximal end 27 of the tubular member 22 extends away from a corresponding end of the reinforcement member 30.).
	In regards to claim 23, Honeck et al teaches wherein the hypotube is configured as two c-shaped halves (first and second parts 36, 38) (Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honeck et al, as applied to claim 8 above.
	In regards to claim 12, Honeck et al teaches the peel-away sheath hub further comprising:
a proximal portion (proximal end 16)
a distal cylindrical portion (distal end 18), wherein the reduced thickness portion of the at least one circumferential discontinuity is in the proximal portion (Figure 5)
Honeck et al does not teach that the proximal portion is a proximal conical portion, as Honeck et al teaches that the proximal portion is a proximal cylindrical portion (Figure 1). But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the proximal cylindrical portion, of the assembly of Honeck et al, to be a proximal conical portion, as Applicant has not disclosed that such a shape of the proximal portion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the proximal portion being a proximal cylindrical portion, as taught by Honeck et al, as either shape of the proximal portion will allow for proper positioning of the sheath body and for passage therethrough of a medical instrument.
	In regards to claim 13, in the modified assembly of Honeck et al, Honeck et al teaches wherein the at least one circumferential discontinuity is a first and second circumferential discontinuity (Figure 2), wherein the proximal portion comprises the first circumferential discontinuity (Figure 2), and wherein the distal cylindrical portion comprises the second circumferential discontinuity (Figure 2). In the modified assembly of Honeck et al, the proximal portion is a proximal conical portion (see rejection of claim 12 above).
	In regards to claim 14, in the modified assembly of Honeck et al, Honeck et al teaches wherein the first circumferential discontinuity and the second circumferential discontinuity are aligned in a longitudinal direction and together define a peel-away line (Figures 2 and 5).  
	In regards to claim 15, in the modified assembly of Honeck et al, Honeck et al teaches wherein a distal end of the second circumferential discontinuity abuts a proximal end of at least one of the first and second peel-away lines along the surface of the peel-away sheath body (Figures 1 and 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Honeck et al, as applied to claim 15 above, and further in view of Eversull et al (US 2007/0167930).
	In regards to claim 16, in the modified assembly of Honeck et al, Honeck et al teaches wherein the sheath body comprises a polymeric material (paragraph [0048]); however, Honeck et al is silent about whether the inner layer and the outer layer specifically comprise a thermoplastic. Eversull et al teaches a peel-away sheath assembly (Figures 1A-1C) wherein an inner layer (inner layer 22) and an outer layer (outer layer 20) comprise a thermoplastic (paragraph [0045]: PEBAX). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner layer and the outer layer, of the modified assembly of Honeck et al, to comprise a thermoplastic, as taught by Eversull et al, as such will provide optimal mechanical, bonding, and/or other properties (paragraph [0045]).

Response to Arguments
Applicant's arguments filed March 21, 2022, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: While Applicant respectfully disagrees, in order to expedite grant, Applicant has amended claim 1 to recite, "wherein the at least one circumferential discontinuity extends throughout the length of the peel-away sheath hub; and wherein the at least one circumferential discontinuity provides a reduced thickness portion of the peel-away sheath hub." (Remarks, page 6). Examiner disagrees. Claim 1 does not recite “wherein the at least one circumferential discontinuity extends throughout the length of the peel-away sheath hub”. Claim 1 instead recites “wherein the at least one circumferential discontinuity extends a length of the peel-away sheath hub”.
	In regards to claim 1, Applicant argued: Applicant submits that Honeck does not anticipate claim 1, as amended, because Honeck does not disclose every element as claimed. The Office Action equated the claimed "a least one circumferential discontinuity" to the distal circumferential discontinuity and proximal circumferential discontinuity as labeled in annotated Figure 2 of Honeck, reproduced below. (Office Action, p. 6). As best understood, annotated Figure 2 of Honeck illustrates a seam between first piece 42 and second piece 41 of hub 14. Nothing in Figure 2 of Honeck, or any portion of Honeck's disclosure teach or even suggest an aperture defined by a circumferential discontinuity which extends throughout the length of the hub, a portion of which is a reduced thickness portion of the hub, as claimed (Remarks, page 10). Examiner disagrees. First, claim 1 does not recite “an aperture defined by a circumferential discontinuity which extends throughout the length of the hub, a portion of which is a reduced thickness portion of the hub”. Claim 1 instead recites “wherein the at least one circumferential discontinuity extends a length of the peel-away sheath hub, wherein the at least one circumferential discontinuity provides a reduced thickness portion of the peel-away sheath hub”. Second, Honeck et al teaches wherein the at least one circumferential discontinuity (labeled in Figure 2 above) extends a length of the peel-away sheath hub 14 (Figure 2). Third, Honeck et al teaches wherein the at least one circumferential discontinuity provides a reduced thickness portion 42 of the peel-away sheath hub (Figure 5)(peeling of the at least one circumferential discontinuity (labeled in Figure 2 above) provides a first piece 42 that is of reduced thickness compared to the thickness of the entirety of the hub 14 having both first and second pieces 42, 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783